                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY LOUIS ALFORD,                               Case No. 19-cv-05923-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     STEVEN E BLACK, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. He has named as

                                  14   defendants Dr. Steven E. Black, DPM, podiatrist; Dr. Vijay Mandyam, podiatrist; Gary

                                  15   Boghossian, DPM, podiatrist; Wesley Health Center, podiatrist; and David Ahdoot, MD, FACOG,

                                  16   orthopedic. ECF No. 1 at 1. These defendants appear to reside or practice in or around Lancaster,

                                  17   CA, and plaintiff alleges that some of these events took place at the Lancaster Public Library in

                                  18   Lancaster, California, or the Warner Brothers Office in Burbank, California. See generally ECF

                                  19   No. 1. A substantial part of the events or omissions giving rise to the claim(s) occurred, and the

                                  20   defendants named reside, in Los Angeles County, which lies within the venue of the Central

                                  21   District of California. See 28 U.S.C. § 84(c)(2). Venue therefore properly lies in the Central

                                  22   District. See id. § 1391(b). Accordingly, IT IS ORDERED that, in the interest of justice and
                                       pursuant to 28 U.S.C. § 1406(a), this action be TRANSFERRED to the United States District
                                  23
                                       Court for the Central District of California.
                                  24
                                       ///
                                  25
                                       ///
                                  26
                                       ///
                                  27
                                       ///
                                  28
                                   1         The Clerk shall transfer this matter forthwith.

                                   2         IT IS SO ORDERED.

                                   3   Dated: September 30, 2019
                                                                                      ______________________________________
                                   4
                                                                                                    JON S. TIGAR
                                   5                                                          United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                       2
